           Case 2:19-cv-01587-JAD-NJK Document 14 Filed 08/18/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Calvin Walker,                                           Case No.: 2:19-cv-01587-JAD-NJK

 4          Plaintiff

 5 v.                                                            Briefing Schedule Order
                                                               for Injunctive-relief Motions
 6 James Dzurenda,                                                  (ECF Nos. 3, 4, 5, 6)

 7          Defendant

 8

 9         On December 26, 2019, I issued a screening order that deferred a decision on the motions

10 for preliminary injunction and temporary restraining orders (ECF Nos. 3, 4, 5, 6) pending the

11 outcome of the Inmate Early Mediation Program. ECF No. 8 at 9. I ordered the Office of the

12 Attorney General to file responses to those motions no later than 15-days after the end of the 90-

13 day stay if the parties did not settle at the Inmate Early Mediation Program. Id.

14         Due to the COVID-19 shutdown, the inmate early mediation in this case was vacated and

15 rescheduled for October 9, 2020. ECF Nos. 11, 12, 13. I now extend the stay until Monday,

16 October 12, 2020, and direct the Office of the Attorney General to file a status report by that

17 date.

18         If the parties do not settle at mediation, the Office of the Attorney General must file a

19 response to the motions for preliminary injunction and temporary restraining orders (ECF Nos. 3,

20 4, 5, 6) by Tuesday, October 27, 2020. If Plaintiff chooses to file a reply, he must do so by

21 Tuesday, November 3, 2020.

22         Dated: August 18, 2020

23                                                           _________________________________
                                                             U.S. District Judge
